                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                       No. 5:07-HC-2097-FL

 UNITED STATES OF AMERICA,                       )
                                                 )
                         Petitioner,             )
                                                 )
           v.                                    )                     ORDER
                                                 )
 HOBART J. BARRETT, JR.,                         )
                                                 )
                         Respondent.             )


       This matter is before the court on respondent’s motion for status conference, (DE 387).

Petitioner takes no position on the motion.

       On December 1, 2011, the court found respondent is a sexually dangerous person and

committed him to the custody of the Attorney General pursuant to the Adam Walsh Child

Protection and Safety Act of 2006, 18 U.S.C. § 4248. On May 8, 2020, the court entered order of

conditional release, which directed respondent’s release from civil commitment as soon as suitable

housing placement became available. According to the instant motion, respondent remains in

custody at the Federal Correctional Center in Butner, North Carolina because the parties have been

unable to secure housing placement for respondent.

        For the reasons discussed in the motion, court DIRECTS petitioner to file status reports

documenting efforts made to locate a placement for respondent beginning June 22, 2020, and

every seven days thereafter, until housing placement is secured. In the event petitioner is not

considering housing placements outside Kentucky, the court requests petitioner provide, in the

first status report, its legal or administrative justification for limiting the search to Kentucky.

Respondent may file response to the first status report within seven days of service. The court



          Case 5:07-hc-02097-FL Document 388 Filed 06/17/20 Page 1 of 2
DENIES without prejudice the instant motion for status conference, (DE 387).

       SO ORDERED, this the 17th day of June, 2020.


                                           _____________________________
                                           LOUISE W. FLANAGAN
                                           United States District Judge




                                              2



         Case 5:07-hc-02097-FL Document 388 Filed 06/17/20 Page 2 of 2
